Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2021 and 13 August 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner except where lined through.  Copies of the NPL documents were not provided.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/EP2018/074476 filed 11 September 2018.  Claims 1-7, 9, and 11-14 are currently pending.  Claims 8 and 10 are cancelled. Claims 1-7, 9, and 11-14 are examined on the merits within.

Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-7, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U.S. Patent Application Publication No. 2016/0199337).
	Regarding instant claims 1 and 6, Morris disclose a composition comprising medium chain triglycerides and fat soluble vitamins A, D, E, and K to overcome a fat malabsorption syndrome.  See paragraph [0237]. The composition can be in the form of a tablet or capsule.  See paragraph [0020].
	Regarding instant claim 2, Vitamin A is present in amounts ranging from 200 IU to 10,000 IU.  See paragraph [0097].  This equates to 60 to 3000 mcg per the NIH conversion. This encompasses the claimed range of 500 to 2500 mcg.  Vitamin D is present in amounts of 200 to 2000 IU. See paragraph [0122].  This equates to 5 to 50 mcg per the NIH conversion, which overlaps with the claimed 10 to 75 mcg.  Vitamin E is present in amounts of 100 to 200 mg which overlaps the claimed 20 to 200 mg.  See paragraph [0073].  Vitamin K is present in amounts of 100 mcg to 10 mg which overlaps the claimed 1 to 10 mg.  See paragraph [0127].   
	Regarding instant claim 3, vitamin A can be in the form of retinol, retinal, retinoic acid and palmitate esters thereof.  See paragraph [0096].  Vitamin D can be in the form of cholecalciferol.  See paragraph [0121].  Vitamin E can be in the form of alpha tocopherols and acetates thereof.  See paragraph [0049].  Example 31 comprises phylloquinone.  See paragraph [0202].  
	Regarding instant claim 4, the composition comprises all four fat soluble vitamins.  See Exemplary Formulation 27-28.
	Regarding instant claim 7, the composition can be formulated as a food or drink.  See paragraph [0180]. Food formulations can comprise capsules.  See paragraph [0180].
	Regarding instant claim 9, the composition comprises pharmaceutically acceptable excipients.  See paragraph [0168]. 
	Regarding instant claims 11 and 13, Morris disclose a method of administering the composition to an individual.  See paragraph [0029].
. 

5.	Claim(s) 1-2, 4-7, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frauendorfer (EP1529524).
	Regarding instant claims 1 and 7, Frauendorfer disclose an oral dosage form for food, food supplements, and dietetics for treatment of fat absorption disorders.  See paragraph [0001].  Vitamins A, D, E, and K are incorporated into fatty acids provided in a gelatin capsule.  The fatty acids consist of medium chain triglycerides.  See paragraph [0008].
	Regarding instant claims 2 and 4, the capsule comprises 0.5 to 3 mg (500 to 3000 µg) Vitamin A, which overlaps with the claimed 500 to 2500 mcg, 1.5 to 5 µm Vitamin D, 20 mg to 60 mg Vitamin E, which overlaps with the claimed 20 to 200 mg, and 15 µg to 100 µg Vitamin K.  See paragraph [0022]. 
	Regarding instant claims 5-6, the capsule is enterically coated.  See paragraph [0019]. 
	Regarding instant claim 9, the composition comprises a lipophilic carrier.  See paragraph [0008].
	Regarding instant claims 11-14, the composition is administered to treat cystic fibrosis.  See paragraph [0011].
	Thus the instant claims are anticipated by Frauendorfer. 
	
Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 1-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frauendorfer (EP1529524) in view of Morris (U.S. Patent Application Publication No. 2016/0199337).
	Regarding instant claims 1 and 7, Frauendorfer teach an oral dosage form for food, food supplements, and dietetics for treatment of fat absorption disorders.  See paragraph [0001].  Vitamins A, D, E, and K are incorporated into fatty acids provided in a gelatin capsule.  The fatty acids consist of medium chain triglycerides.  See paragraph [0008].
	Regarding instant claims 2 and 4, the capsule comprises 0.5 to 3 mg (500 to 3000 µg) Vitamin A, which overlaps with the claimed 500 to 2500 mcg, 1.5 to 5 µm Vitamin D, 20 mg to 60 mg Vitamin E, which overlaps with the claimed 20 to 200 mg, and 15 µg to 100 µg Vitamin K.  See paragraph [0022]. 
	Regarding instant claims 5-6, the capsule is enterically coated.  See paragraph [0019]. 
	Regarding instant claim 9, the composition comprises a lipophilic carrier.  See paragraph [0008].
	Regarding instant claims 11-14, the composition is administered to treat cystic fibrosis.  See paragraph [0011].
	Frauendorfer do not teach retinyl palmitate, cholecalciferol, alpha tocopherol and/or phylloquinone.  
	Morris teach a composition comprising medium chain triglycerides and fat soluble vitamins A, D, E, and K to overcome a fat malabsorption syndrome.  See paragraph [0237]. The composition can be in the form of a tablet or capsule.  See paragraph [0020]. Vitamin A is present in amounts ranging from 200 IU to 10,000 IU.  See paragraph [0097].  This equates to 60 to 3000 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute a Vitamin A, E, K, or D derivative for another to yield expected results since Morris teach retinyl palmitate, cholecalciferol, alpha tocopherol and phylloquinone are effective types of Vitamin A, Vitamin D, Vitamin E, and Vitamin K compounds, respectively, in similar formulations comprising medium chain triglycerides. 

Conclusion
8.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615